The opinion of the Court was delivered by
Willard, A. J.
It is conceded that the authority of the appellants to charge as common carriers for the conveyance of merchandise is limited by statute. The limitation stood under the Act of 1828, (8 Stat., 355, Sec. 11,) as follows: “Provided, That the charges of transportation or conveyance shall not exceed thirty-five cents per hundred pounds on heavy articles, and ten cents per cubic foot on articles of measurement, for every hundred miles, and five cents per mile for every passenger.” These provisions were substantially re-enacted in 1835, (8 Stat., 412, Sec. 20,) but were modified in 1838, (8 Stat., 484, See. 1,) as follows: “ That the South Carolina Canal and Railroad Company be, and they are hereby, authorized to charge for the transportation of passengers at a rate not exceeding seven and one-half (7i) cents per mile, and for the transportation of goods, by weight, not exceeding fifty cents per hundred pounds per hundred miles.”
The appellants claim that these provisions authorize them to charge the rate fixed by law for one hundred miles for any distance less than one hundred miles.
The Circuit Court held the contrary, placing its decision on the ground that the statute intended that the rate should be applied to the actual number of miles of carriage, a portion of one hundred miles entitling them to a corresponding portion of the statute allowance. The force of the appellants’ argument rests on the idea that the design of the statute was to fix a fair price for the carriage of goods and passengers. If such was the intent of the statute there would be some force in their argument as to the inequality of applying the same rate of charge to short distances that is applicable to long, for it is evident that whatever may be the distance carried, the cost of shipment and discharge must be deducted from the sum chargeable for carriage, before the actual compensation for carriage can be ascertained, and as the cost of shipment and discharge may be assumed to be the same for all distances, the net result shows a less amount per mile for short distances than for long, and a consequent diminution of profit.
But, evidently' it was not the intent of the statute to fix the charge for carriage as between the carrier and shipper, but merely *38to prescribe a limit beyond which the carrier should not go in making a contract of carriage. There is nothing in the statute in question to distinguish it from a large class of statutes limiting the amount chargeable by persons exercising callings subject to legislative regulations, and the policy of such statutes is to prevent excessive charges, but to leave the actual sums charged to be affected within the prescribed limits by the economic rule of supply and demand.
It must be assumed that the Legislature took into consideration, in fixing the limit of charge, all that properly appertains to the nature of such an inquiry. It must, therefore, be assumed that they fixed the rate in question in full view of, and with full allowance for, the fact that exigences would arise, either as affecting the carrier peculiarly or the community at large, rendering it necessary and proper that charges should be made at such times in excess of what would be reasonable in ordinary times, and the further fact that cases would arise where the carrier would not make his calculated profit, but might realize a loss, owing to the small quantity of freight carried, the shortness of the carriage, or some other unfavorable circumstances. In a word, it must be assumed that the rate fixed was considered, at the adoption of the statute, as in excess of the rate that under ordinary circumstances should be paid for such services. If it could be shown that since the adoption of the statute the cost of carrying merchandise had increased, that fact would not affect the construction of the statute, but would be a matter for legislative consideration solely.
It is evident, therefore, that, in construing the statute, in any case that may arise under it, we need not consider whether its operation iu the given case works favorably or unfavorably for the parties concerned, but we must assume the rule to be arbitrary, and confine our inquiries to the question whether it has been violated in respect of the terms in which it is laid down.
What we have to consider in the present case is, what is the unit to which the statute intended the rate should be applied ? . Is it, in the case of freight, the mile, or the one hundred miles ? In the case of passengers, the mile is made the unit by the terms of the statute. Was there, then, a different intention as it regards merchandise. It is true that the rate as to merchandise is fixed relatively to one hundred miles, but it does not necessarily follow that one hundred miles is to be regarded as the unit.
*39The natural and ordinary conclusion from the terms, apart from any particular intent that would control such conclusion, would be that the mile was intended as the unit. We are accustomed to refer in all matters involving transportation, whether of passengers or merchandise, to the mile as the unit or standard of measure. It is both a legal standard and convenient in a commercial point of view. A rate per mile is intelligible and convenient, and at once suggests the result of carrying for a greater distance. Fractions of a mile are of so little importance that they do not give rise to controversies. On the other hand, making one hundred miles the unit at once makes the questions arising out of fractions of that distance of sufficient pecuniary importance to give rise to legal questions, as illustrated by the present case. The object of a rate, in such cases, is to proportion charges according to distance. As the distance between any two of the termini of the defendants’ road is less than two hundred miles, the assumed unit will only enter once into any of those distances, having a variable fraction. It so happens, on that assumption, that there are. but two possible charges on one hundred pounds of merchandise, on that road, for any distance carried, namely, fifty cents and one dollar. If one hundred miles, or a less distance, is traversed, it is fifty cents; if that distance is exceeded, it is one dollar, and cannot exceed that sum. Now, when it is considered that the defendants’ road connects cities, villages and stations varying in distance from each other from a few rSiles to upwards of a hundred, it is obvious that, if the intention of the statute was to proportion charges for carriage according to the distance carried, that object is wholly defeated by a construction that adopts one hundred miles as the unit to which to apply the rates. On the other hand, assuming a mile to be the unit, the object of the statute is completely attained, and the charge of the defendants is measured by the distance carried.
The reference to one hundred miles may be readily accounted for without assuming that that distance was intended as the unit to which the rate was to be applied. If the rate for merchandise, of one hundred pounds weight, had been stated in terms of one mile instead of one hundred miles, it would have amounted to a fraction of a cent, and in a form far less convenient for readily computing the cost of carriage. The statute, in this respect, follows a very common method suggested by commercial convenience.
That such was the sense intended is evident from the mode in *40which the rate as to quantity is stated. It would not be contended that because a rate is given in terms of one hundred pounds that the unit was not a pound. Such a construction would be impracticable and unmeaning. It is obvious that, in the last named instance, the quantity indicated for the purpose of stating the rate was not intended to ascertain the unit for applying the rate. It is clear that the same intention guided the Legislature in the employment of the terms by which they express that rate relative to distance that influenced them in stating it relative to pounds.
Such being the direct meaning of the statute, it is not necessary for us to consider the effect of the omission of certain words contained in a previous statute on the same subject, which, if retained, would have obviated the necessity of a resort to construction, for such an omission cannot weigh against the clear language and intent of the statute.
It is evident, by a reference to other parts of the statutes above referred to, that the Legislature regarded the sums allowed by way of charge for transportation as indicating a rate of charge. The title of the Act of 1858, which increased the rate on heavy merchandise from thirty-five to fifty cents, expresses this idea by declaring the purpose of the Act to be “ to increase the rates of transportation on the Charleston and Hamburg Railroad in certain cases.” Section 1 of that Act assumes in terms to establish a rate in the very provisions increasing the charge to fifty cents ; the same intention is made apparent by the following clause of the eleventh Section of the Act of 1828, (8 Stat., 360): “ And it shall be lawful for the said company to use or employ any section of their intended railroad, subject to the rates before mentioned, before the whole shall be completed.” It also authorizes certain branch roads, “ subject to the aforesaid rates of transportation.”
It is there evident that the provisions in question were intended to establish a rate of charge, and as that rate is based on distance, it must afford means of proportioning charges according to distances. It is evident, therefore, that these provisions cannot support the constructions attempted to be put upon them by the appellants.
The construction of the Circuit Court was free from error, and the appeal must be dismissed.
Moses, C. J., and Wright, A. J., concurred.